ALLOWABILITY NOTICE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 
Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 05/04/2022 is acknowledged.  Claims 1 and 10 have been amended.  Claims 5-6, 14-16, and 20-24 have been cancelled.  Claims 1-4, 7-13, and 17-19 are pending in the application.  Applicant’s amendments to the claims have overcome the objections and 112(a) rejections previously set forth in the Final Office Action mailed 11/04/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rob Phillips on 05/16/2022.

The claims have been amended as follows:
11. 	(Cancelled)

Reasons for Allowance
Claims 1-4, 7-10, 12-13, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “a rotor having a cylindrical shape and including a plurality of curved members extending from a center of said rotor; …and a plurality of vanes extending from each of said curved members of said rotor” is not disclosed or rendered obvious over the art of record. Independent claim 10 includes similar recitations, and the same is applied.
Kutlucinar et al. US 6,226,992, which was previously relied upon in the rejection of dependent claim 16, is considered to be the closest prior art of record to the above feature. Kutlucinar discloses curved members 404-409, but vanes 414-419 extend from between the curved members rather than from the curved members themselves as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        05/23/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, May 23, 2022